IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                           Assigned on Briefs February 16, 2005

            STATE OF TENNESSEE v. RONALD LYNN CHATMAN

                 Direct Appeal from the Circuit Court for Robertson County
                          No. 01-0494    Michael R. Jones, Judge



                     No. M2003-00806-CCA-R3-CD - Filed April 19, 2005



DAVID G. HAYES, J., separate concurring.


        The majority concludes that application of enhancing factor (21), adjudication of a delinquent
act by a juvenile which would constitute a felony if committed by an adult, is inapplicable in this
case under the holding of Blakely. I respectfully disagree. The decision in Blakely v. Washington,
124 S. Ct. 2531, 2536-37 (2004), applied Apprendi, which recognized the Almendarez-Torres
holding permitting sentencing enhancement based upon a prior guilty plea, as opposed to the
necessity of a jury conviction, because guilty pleas are “entered pursuant to proceedings with
substantial procedural safeguards of their own.” Apprendi v. New Jersey, 120 S. Ct. 2348, 2361
(2000). Similarly, I find that juvenile adjudications in this state are entered pursuant to proceedings
with substantial procedural safeguards and constitutional protections of their own. A panel of this
court recently concluded that enhancement factor (21) is not implicated under Blakely. The panel
reasoned:

       The constitutional protections of due process and a finding that the delinquent charge
       has been proven beyond a reasonable doubt, as required by United States v.
       Almendarez-Torres, 512 U.S. 224, 243, 118 S. Ct 1219, 1230 (1998), are integral to
       an adjudication of delinquency in this state. State v. Strickland, 532 S.W.2d 912, 921
       (Tenn. 1975); Tenn. Code Ann. § 37-1-129(b) (2003); Tenn. R. Juv. P. 28(d)(2).

State v. Cornelius Boales, No. W2003-02724-CCA-R3-CD (Tenn. Crim. App. at Jackson, Mar. 3,
2005).

       The question, as I perceive it, is not whether a juvenile adjudication constitutes a criminal
conviction, but whether the adjudication process was afforded constitutional and procedural
safeguards. Subscribing to the view that these safeguards were afforded, I find enhancing factor (21)
applicable in this case. In all other respects, I concur.


                                                       ____________________________________
                                                       David G. Hayes, Judge
-2-